GARDNER, J.
— One question only is presented by this appeal, and that is as to whether the recording of the mortgage executed by respondent H. Watson to complainant, with description therein contained as shown by the foregoing statement of the case, was sufficient constructive notice to J. S. Carroll Mercantile Company to prevent its judgment lien attaching in priority to the mortgage. A natural and reasonable construction should be given the following language of the description: “My share of the estate of heirs of N. C. Watson, which is one-fourth * * * of said estate.”
A natural construction of this language clearly indicates a direct reference to the one-fourth interest of the mortgagor in the estate of N. C. Watson. It was so construed by the court below, and in that interpretation we concur. This general description is followed by a more particular description by government numbers by which a portion of the land is erroneously described. The following quotation from Gamble v. Black Warrior Coal Co., 172 Ala. 669, 55 South. 190, is applicable here: ‘It is * * * well settled law in this state that whatever is sufficient to put a party on inquiry is enough to charge him with notice. Means of knowledge may be equivalent to knowledge. Whatever-is sufficient to put one on his guard, and call for in*89quiry, is notice of everything to which the inquiry would lead.— Cole v. B. A. Ry. Co., 143 Ala. 427 [39 South. 403].”
We are clear to the view that the notice acquired by the respondent before recovery of the judgment, by virtue of the record of the mortgage to complainant, was to the effect that the mortgage embraced the one-fourth interest of the mortgagor in the estate of N. C. Watson, and was sufficient to put it upon inquiry as to what constituted said estate; and such inquiry would have led to a knowledge of the fact that a portion of the land was incorrectly described.
The decree overruling the demurrer is correct, and will be accordingly affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.